[Cite as State v. Hsu, 2016-Ohio-4549.]
                 IN THE COURT OF APPEALS
             FIRST APPELLATE DISTRICT OF OHIO
                  HAMILTON COUNTY, OHIO



STATE OF OHIO,                                     :   APPEAL NO. C-150635
                                                       TRIAL NO. 15CRB-12892
        Plaintiff-Appellee,                        :

  vs.                                              :      O P I N I O N.

GERRY VICTOR HSU,                                  :

    Defendant-Appellant.                           :




Criminal Appeal From: Hamilton County Municipal Court

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: June 24, 2016


Natalia Harris, City Prosecutor, and Heidi Rosales, Assistant City Prosecutor, for
Plaintiff-Appellee,

Dennis C. Belli, for Defendant-Appellant.
                      OHIO FIRST DISTRICT COURT OF APPEALS



F ISCHER , Presiding Judge.

       {¶1}     Defendant-appellant Gerry Victor Hsu appeals his conviction,

following a bench trial, for public indecency, a fourth-degree misdemeanor, under

R.C. 2907.09(A)(1).     He argues that (1) his conviction is not supported by the

sufficiency and the weight of the evidence, (2) the trial court’s failure to inform him of

his right to a jury trial requires reversal of his conviction, and (3) prosecutorial

misconduct during his cross-examination and closing argument denied him a fair trial.

Finding none of his assignments of error meritorious, we affirm the trial court’s

judgment.

                         Evidence Adduced at the Bench Trial

       {¶2}    At trial, the state presented testimony from Natalie Holthaus, a

Cincinnati Zoo employee. Holthaus testified that she was leaving work and walking to

her car in the employee parking lot, on April 10, 2015, when she heard footsteps and

keys jingling behind her. A man she later learned was Hsu said, “Excuse me, ma’am.”

Holthaus turned around to look at him. Hsu was wearing a white t-shirt and sweatpants

made of a “swishy” material. He was carrying a black messenger bag across his body

that was pulled level with the waistband of his pants. Hsu, who had walked around

toward the front of Holthaus, asked her if she worked at the zoo. She replied, “Yes.”

Hsu then asked, “What’s your job at the zoo?”

       {¶3}    At that time Holthaus noticed that Hsu started to look side to side and

his hand moved towards his bag. Holthaus testified that she became a little nervous,

wondering if Hsu was going to rob her. Holthaus started to explain that she worked in

the wildlife encounters. She was looking around to see if a security guard was nearby.

When she looked back at Hsu, he had his penis sticking out of the top of his waistband,

and was holding it and moving his hand. Holthaus demonstrated what she had seen to



                                            2
                      OHIO FIRST DISTRICT COURT OF APPEALS



the trial court, explaining that Hsu’s hand was behind the bag, pushing the bag out from

his body. She testified that Hsu had pulled his penis up over the top of the bag, and she

saw maybe one-third of his penis, because part of it was under his waistband and his

hand was on the other part. Holthaus testified that when she saw this, she looked away

and said, “What are you doing?” She felt disgusted and wanted to get Hsu to leave, so

she started looking around and yelling for security. As she yelled for security, Hsu

turned his back towards her and began quickly walking away. The security guard, who

had been patrolling the parking lot in the area between Hsu and his parked car, came

towards them. She stopped Hsu and talked to him. When the security guard asked

Holthaus what had happened, she said Hsu had flashed himself to her. Holthaus gave

the security guard her name. At that point, another woman came up to her and asked

her what had happened. After briefly telling the woman, Holthaus left the parking lot.

The following day, Holthaus gave a statement to the zoo security, detailing the incident

with Hsu.

       {¶4}     The state then presented testimony from Katherine Butler, a

postdoctoral psychology fellow at the Cincinnati Veterans Affairs (“VA”), who stated that

the same day Holthaus had encountered Hsu, she had been walking with a group of VA

employees from the VA toward her car, which was parked in the Cincinnati Zoo

employee lot, when she was approached by a man she later learned was Hsu.          Hsu was

wearing blue workout pants and white gym shoes, and he was carrying two bags. Hsu

had a blue nylon bag in his left hand over his shoulder and a black messenger bag over

the front of his body, hanging over to his left side. Hsu had initially been walking along

the same path in front of Butler, but he had left the path for a little bit. Butler testified

that he had then come back to the same path and slowed his pace to walk next to her.

Butler testified that Hsu was walking really close to her right side. His right elbow was



                                             3
                      OHIO FIRST DISTRICT COURT OF APPEALS



crooked and it looked as if his right hand was in his pocket. Hsu kept on turning his

body toward her. Hsu asked her how she was doing, and Butler replied in a curt voice,

“Fine.” Butler testified that she felt very uncomfortable because Hsu was standing so

close to her. She kept walking. Butler testified that eventually Hsu walked more quickly

ahead of her and she felt relieved. But Hsu then slowed again and was walking with her

through the majority of the zoo parking lot. Hsu picked up his pace, and stopped to talk

to a woman, she later learned was Holthaus. Butler testified that she felt relieved again

when Hsu walked up to Holthaus. She saw Hsu, whose back was towards her, and

Holthaus talking for a bit, and then Holthaus called for security. At that point, Hsu

proceeded on his path. After she heard Holthaus yell for security, Butler testified that

she was very upset because Hsu had followed her from the VA. Butler could not recall if

she had stopped to talk Holthaus before continuing to her car. She had been very upset

and she had left the parking lot.

       {¶5}     On cross-examination, Butler testified that she had seen Holthaus call

for security and tell the security guard that Hsu had “pulled his dick out.” Her car had

been parked right behind where they had been standing. The security guard had then

turned and walked toward Hsu, who had starting walking to his car, which was parked

along the edge of the lot. Butler had no memory of the security guard speaking with

Hsu before speaking with Holthaus.

       {¶6}     Samantha Beltran, a security guard for the Cincinnati Zoo, had been

assigned to the employee parking lot. As she was walking through the parking lot, she

heard a female voice yell, “Security.” She turned around and saw Holthaus. Hsu was

walking quickly away from her and towards Beltran.          As Beltran started walking

towards them, she put her hand up to stop Hsu from walking past her and she asked

him what was going on. Hsu told Beltran that he was just being friendly. When she



                                           4
                      OHIO FIRST DISTRICT COURT OF APPEALS



asked Hsu what he was doing in the parking lot, Hsu said that he had parked there.

Beltran then asked Hsu if he was a VA employee.          He responded affirmatively and

walked past Beltran. Beltran then walked up to Holthaus and asked her what had

happened. Holthaus replied, “He just pulled his dick out in front of me.” Beltran

testified that she was taken back for a moment by Holthaus’s statment. Beltran told

Holthaus that she was going to stop Hsu and talk to him to see what had happened. As

Beltran was walking toward Hsu’s car, she contacted her supervisor and told him what

had happened. She then walked up to Hsu, who was in his car, and asked him to wait

for her supervisor to arrive. Hsu stopped the car and turned off the engine. He rolled

down his window. She asked Hsu where he worked in the VA, and he replied, “Why

should I tell you.” Beltran then asked him for identification, but Hsu refused to provide

it.   Beltran waited with Hsu until her supervisor, Joe Desjardins arrived. Beltran

testified that Hsu kept asking her if he could leave.

        {¶7}    At one point, Hsu asked her what was going on and she told him there

was a claim by a zoo employee and she was just trying to figure out what had happened.

She thought she had told Hsu the specific allegation, but she couldn’t recall.         She

testified that Hsu denied anything had happened. He said several times that he was just

being friendly. He told Beltran he was just trying to talk to Holthaus and learn where

she worked and that kind of information. When Desjardins arrived, he asked Hsu for his

identification, which Hsu gave him. On cross-examination, Beltran admitted that in her

written statement about the incident, she had referred to Holthaus by the wrong first

name.

        {¶8}    Joe Desjardins, a security operations supervisor at the Cincinnati Zoo,

testified that he came into contact with Hsu on April 10, 2015, following a radio call from

Beltran about an incident in the zoo’s employee parking lot. When he arrived, he asked



                                             5
                      OHIO FIRST DISTRICT COURT OF APPEALS



Hsu what had happened. Hsu said he was just being friendly with a zoo employee by

asking her where she worked. When he asked Hsu why the employee had called for

security, Hsu did not reply.

       {¶9}     Desjardins recalled that at some point during his questioning of Hsu,

Hsu had stated, “There was no funny business.”          Desjardins asked Hsu for his

identification, and Hsu gave it to him. Desjardins then called his supervisor, who

contacted the VA police. Hsu seemed agitated. He wanted to go home, and asked a

couple times if he could leave, but Desjardins told him he needed to wait because a

police officer from the VA needed to speak with him.

       {¶10}    Desjardins testified that the incident with Holthaus had taken place on a

Friday. He then saw Hsu at the zoo the following Sunday. Desjardins told Hsu to leave

the zoo’s premises. Hsu said he would not leave without a refund. Desjardins waited

with Hsu for 25 minutes for the Cincinnati police to arrive. The Cincinnati police then

escorted Hsu from the zoo’s premises.

       {¶11}    Wayne Lohmoeller, a security manager at the Cincinnati Zoo, testified

that he monitors the security cameras at the Cincinnati Zoo. When he heard Beltran’s

radio call, he turned the security camera positioned near the employee parking lot to

follow Beltran as she walked to where Hsu had parked his car. He then positioned the

security camera to monitor that area. He identified a video of Beltran and other zoo

security personnel with Hsu on the day of the incident.          On cross-examination,

Lohmoeller testified that the actual incident between Holthaus and Hsu had not been

captured on the security camera. He authenticated a series of photographs that had

been taken from the security camera.

       {¶12}    Officer Ken Wells testified that he is employed by the VA police

department. Prior to serving in that capacity, Wells had served as a Cincinnati police



                                           6
                        OHIO FIRST DISTRICT COURT OF APPEALS



officer for 32 years, assigned to patrol and investigations and the personal-crimes unit.

Wells responded to the Cincinnati Zoo employee parking lot on April 10, 2015. When he

arrived, Hsu was standing outside his car with several zoo security officers. After Wells

spoke with the security officers and Hsu, Hsu agreed to accompany Wells to the VA’s

security office and make a statement about what had occurred.

       {¶13}   Officer Wells advised Hsu of his Miranda rights, and Hsu signed a form

indicating that his Miranda rights had been provided.        Hsu then made a written

statement. Officer Wells testified that the part of Hsu’s statement that stood out to him

was when he wrote, “I asked her when a good day to go to the zoo was. She looked at

me and said, ‘What are you doing?’ ” Officer Wells testified that he thought that it was

odd that Hsu would put that sentence in his statement describing an incident where he

had just stated that nothing had been going on. So he asked Hsu to clarify why Holthaus

had randomly stated, “What are you doing?” Hsu, however, would not answer his

question. Officer Wells then asked Hsu why he thought Holthaus had called security,

but Hsu did not reply. Officer Wells asked Hsu a couple more questions directly related

to what had happened, but Hsu would not respond. Hsu signed the statement as

written. Wells told Hsu he could no longer park in the zoo employee parking lot. He

then released Hsu and told him that the investigation was ongoing. Hsu subsequently

contacted Officer Wells to let him know he had retained counsel and would not be

speaking to him anymore. Officer Wells testified that, a month before trial, an anxious

Hsu had approached him as he was leaving the VA and told him that he was going to be

subpoenaed for trial.

       {¶14}   On cross-examination, Officer Wells testified that Hsu had admitted to

walking and talking with Holthaus. Hsu told Wells he was trying to be friendly and

engage the victim in general conversation. Hsu admitted to asking her where she



                                           7
                       OHIO FIRST DISTRICT COURT OF APPEALS



worked and what the best day to go to the zoo was, but he had stated several times

during the interview that he had not exposed his private parts to her.

        {¶15}   Hsu testified in his own defense. Hsu testified that he had graduated

from Princeton High School and had received a medical engineering degree from Johns

Hopkins University. He had been practicing for three years as a physician’s assistant at

the VA and had worked in the medical field for 12 years. On April 10, 2015, he had

planned to go running after work, so he changed into a t-shirt and running shorts. He

put on a jacket and running pants over them.

        {¶16}   Hsu identified himself in a series of photographs that had been taken

after the incident. The photographs showed Hsu in this clothing with two bags

positioned on his left shoulder. Hsu testified that the photos showed exactly how he had

been dressed on the date of the incident with Holthaus. Hsu testified that he had been

wearing briefs, running shorts, and running pants, and that his running shorts had been

tied.

        {¶17}   Hsu testified that it was a nice, beautiful day in April, and he wanted to

talk to people. So when he saw Holthaus walking through the parking lot, he decided to

strike up a conversation with her.    He said, “Excuse me. Hello. Do you work at the

zoo?” Holthaus had replied, “Yes.” And then Hsu said, “Where do you work?” Holthaus

then replied, “Wildlife Encounters.” Hsu then asked her when would be a good time to

visit the zoo. Holthaus paused for a few seconds and then said, “What are you doing?

Security. Security.”

        {¶18}   Hsu testified that he had already purchased tickets to the zoo when he

had talked to Holthaus. He denied exposing himself to Holthaus. He testified that his

left hand had been encumbered by his bags, leaving only his right hand free so that he

could get his keys out of his pants. Hsu testified that his running shorts had ties, and



                                            8
                     OHIO FIRST DISTRICT COURT OF APPEALS



that singlehandedly he would have been unable to untie or retie his shorts quickly.

Otherwise, the ties on his shorts would have been messy and they were not. Hsu

testified that when Holthaus had said, “What are you doing?” she had emphasized

“what,” like he did not know what she was talking about. She had sounded annoyed.

And then she had started to sound angry. At that point, he just froze. He did not know

what to think. He was shocked and sad, too, because he had just meant to have a

friendly conversation.

       {¶19}   Hsu testified that he did not say another word to Holthaus.         As he

walked to his car, he saw a security guard walking toward him from the middle of the

parking lot. She intercepted him and asked what had happened. He told her that he was

just trying to be friendly. He then walked back to his car. He was sitting in his car when

the security guard snuck up on him, knocked on his window, and detained him.

       {¶20}   Hsu pointed out that in the photos taken by the zoo security camera, he

was wearing long blue pants and a jacket. He testified that his pants were tied and he

did not look disheveled. He testified that he was “clueless” as to what the allegations

against him were until he spoke with Officer Wells. He had made a written statement

and then had gone home. Hsu testified that before the criminal charges were filed

against him, he was served with a temporary restraining order. He retained counsel,

and it had been another month or two before he and counsel even knew that charges

were going to be pressed. Up to that point, he had been preparing to deal with a

protection order. He denied that he did anything inappropriate.

       {¶21}   On cross-examination, Hsu admitted that the photos that he testified

had depicted his clothing the day of the incident had not been taken that day, but had

been taken at a later date. He further agreed that the photos were merely demonstrative

of what he had said he had been wearing that day. He further admitted that no one had



                                            9
                      OHIO FIRST DISTRICT COURT OF APPEALS



testified to him wearing all these layers of clothing, and that it was really just his word as

to how the drawstrings on his pants had been tied that day.

       {¶22}    Hsu maintained that Holthaus had been mistaken when she had

testified that he had carried the bag across the front of his body. He agreed that the

strap of the black bag was long enough to carry across his body, but he testified that he

never carried his bag this way.     When the assistant prosecuting attorney pointed out

that the security video was too far away to discern how Hsu’s shorts and pants were tied

or how Hsu had been carrying his bags that day, Hsu disagreed, maintaining that one of

the still photos from the video showed he had been carrying both bags on his left side.

       {¶23}    Hsu denied that he had done anything inappropriate, and stated there

was nothing wrong with “flagging someone down” to make small talk. He denied

hearing Holthaus’s statements to Beltran and Butler that he had exposed himself. He

denied that Beltran had asked him for his identification or that she had informed him of

Holthaus’s allegations.

       {¶24}    Hsu further testified that he had not recalled Officer Wells asking him to

clarify his written statement. When asked if there was any disjuncture in his statement

to Officer Wells where he had written that Holthaus had said, “What are you doing?”

Hsu responded, “Yes, that statement can be interpreted two ways. The first, as I

explained is what are you doing, which means what are you doing physically. That’s not

what she said. She said, what are you doing in an annoying type of expression –

becoming angry as the conversation went on.”         When asked in a series of differently

phrased questions if this disjucture in his statement could be interpreted to support

Holthaus’s version of the events, Hsu provided vague responses that never really

answered the questions, prompting the prosecuting attorney to keep asking Hsu

different questions in an effort to solicit a direct answer from him.



                                             10
                     OHIO FIRST DISTRICT COURT OF APPEALS



       {¶25}   On redirect, Hsu testified that he didn’t understand the assistant

prosecuting attorney’s questions. He testified that he felt it was important for him to

write down exactly what Holthaus had said that day. He testified that Holthaus’s

statement, “What are you doing?” meant that she didn’t want to have a conversation

with him.

       {¶26}   Hsu also presented testimony from Dr. Houston L. Lumpkin, III, M.D.,

his clinical supervisor at the VA, and Quoc Tra, a friend. Dr. Lumpkin testified that he

had supervised Hsu for two to three years. Hsu was a hard worker, who was very honest

and likeable and got along well with others. He further testified that Hsu was law

abiding, and the indecent-exposure allegation did not seem to fit with Hsu’s character.

On cross-examination, Dr. Lumpkin admitted that his interaction with Hsu at the VA

was limited to five minutes to one-half hour each day, and that he had never socialized

with Hsu outside work. When asked what type of characteristics he would expect a

person committing the crime of public indecency to exhibit, Dr. Lumpkin testified that

he had “no idea.” He admitted that there was no set profile or characteristics that one

would look for, and that typically one is surprised to hear of such allegations unless the

person has a prior history of such behavior.

       {¶27}   Quoc Tra testified that he had known Hsu for a year. They had met

through a networking group, and he often socialized with Hsu. He testified that Hsu was

a very outgoing person, who often approached strangers to make small talk and to ask

them their names and phone numbers. He further testified that Hsu was law abiding

and that the allegations were not consistent with Hsu’s character.       He additionally

testified that he had never known Hsu to be an antisocial person, and exposing himself

would be an antisocial act.     On cross-examination, Tra admitted that he had had

extensive discussions with Hsu about the allegations against him. Tra further admitted



                                               11
                      OHIO FIRST DISTRICT COURT OF APPEALS



that he did not know why people exposed themselves or what characteristics one would

look for to discern if someone was engaging in that behavior.

       {¶28}    At the conclusion of the testimony, the trial court heard closing

argument and took the matter under advisement. After reviewing the video from the

zoo’s security camera, the trial court stated that its decision came down to the credibility

of the witnesses, and the court found the state’s witnesses to be more credible. Thus,

the trial court found Hsu guilty of public indecency.

                    Weight and Sufficiency of the Evidence

       {¶29}    In his first assignment of error, Hsu argues his conviction was based on

insufficient evidence and against the manifest weight of the evidence.

       {¶30}    In reviewing a challenge to the sufficiency of the evidence this court

must determine whether, after viewing the evidence in the light most favorable to the

prosecution, any rational trier of fact could have found the essential elements of the

crime proven beyond a reasonable doubt. State v. Thompkins, 78 Ohio St.3d 380,

386, 678 N.E.2d 541 (1997).

       {¶31}    When addressing a manifest-weight-of-the-evidence challenge, this

court must review the entire record, weigh the evidence and all reasonable

inferences, consider the credibility of the witnesses, and determine whether, in

resolving conflicts in the evidence, the trier of fact clearly lost its way and created

such a manifest miscarriage of justice that the conviction must be reversed and a new

trial ordered. Id. at 387.

       {¶32}    R.C. 2907.09(A) provides that “No person shall recklessly do any of the

following under circumstances in which the person’s conduct is likely to be viewed by

and affront others who are in the person’s physical proximity and who are not members

of the person’s household: (1) expose the person’s private parts.”



                                            12
                       OHIO FIRST DISTRICT COURT OF APPEALS



       {¶33}      At trial, Holthaus testified that she had been leaving work at the

Cincinnati Zoo when Hsu had walked up to her in the employee parking lot and had

engaged her in conversation. He then had moved aside his bags, which he was holding

in front of his middle, to expose his erect penis to her and masturbate. Holthaus turned

and yelled for security. Holthaus testified that she had never seen or met Hsu prior to

their encounter, and that she had been “grossed out” by his behavior.            Holthaus

immediately had called for security, and had stated that Hsu had “flashed his dick” at

her. Holthaus’s testimony, if believed, was sufficient for the trial court to find that Hsu

had committed public indecency. See, e.g, State v. Johnson, 112 Ohio St.3d 210, 2006-

Ohio-6404, 858 N.E.2d 1144, ¶ 53; State v. Curry, 3d Dist. Allen No. 1-15-05, 2016-

Ohio-861, ¶ 61.

       {¶34}      Hsu argues, nonetheless, that Holthaus’s testimony was insufficient to

support his conviction. He argues that he presented physical evidence to render

Holthaus’s testimony so inherently incredible that a reasonable trier of fact could not

have given it any probative value. He cites this court to civil case law concerning the

“physical facts” rule, which provides that “if one party presents enough physical

evidence to support his version of a controverted issue, then the other party’s testimony

regarding the issue might be rendered so inherently incredible that a court should not

give it any probative value.” See Maret v. CSX Transp., Inc., 130 Ohio App.3d 816, 823,

721 N.E.2d 452 (1st Dist.1998), citing McDonald v. Ford Motor Co., 42 Ohio St.2d 8,

12, 326 N.E.2d 252 (1975).

       {¶35}      While this court has never addressed a “physical facts” argument in a

criminal case, the Tenth and Twelfth Appellate Districts have considered and rejected

“physical facts” arguments similar to the ones that Hsu makes in this case. In State v.

Dye, 10th Dist. Franklin No. 13AP-420, 2014-Ohio-1067, ¶ 18-24, for example, the



                                            13
                      OHIO FIRST DISTRICT COURT OF APPEALS



Tenth Appellate District rejected a “physical facts” argument by the defendant, who had

been convicted of rape. The defendant had argued that the victim’s testimony was so

unworthy of belief that it was legally insufficient to convince a rational trier of fact that

he had perpetrated the crimes against her. He maintained that the lack of male DNA at

the scene, including the lack of seminal fluid, contradicted the victim’s testimony that

the defendant had ejaculated during the commission of the rape. Thus, he asserted the

lack of DNA evidence proved that the victim had lied about the rape. Id. at ¶ 21. The

Tenth District disagreed, noting that DNA matching the defendant’s profile had been

recovered on a scarf that had been used to choke the victim, and while DNA testing of a

vaginal swab failed to implicate the defendant in the crime, it did not rule out the

presence of male DNA in fluid from the victim’s cervix. Id. at ¶ 22-24. Consequently,

the Tenth District concluded that the physical facts in Dye’s case did not render the

victim’s testimony insufficient to support his conviction. Id. at ¶ 24. See State v. Nick,

10th Dist. Franklin No. 12AP-845, 2013-Ohio-3453, ¶ 13-14 (also rejecting a physical

facts argument).

       {¶36}    Similarly, in State v. Coleman, 12th Dist. Fayette No. CA2011-09-020,

2012-Ohio-3630, ¶ 14, the Twelfth Appellate District rejected the defendant’s argument

that the police officer lacked probable cause to stop him for driving with an obstructed

license plate based on the “physical facts” rule. The defendant had argued that

photographs, which had been admitted at the suppression hearing, contradicted the

police officer’s testimony that the clear plastic cover on the license plate obstructed his

view of the defendant’s license plate. Id. The Twelfth District acknowledged that the

photographs “show[ed] the license plate was legible and that the plastic covering on it

could not be seen in the photographs,” but it nonetheless concluded that the “physical

facts rule” did not apply because the photographs, which had been taken under



                                             14
                       OHIO FIRST DISTRICT COURT OF APPEALS



markedly different circumstances than those that existed on the night in question, were

not so conclusive as to rebut the officer’s testimony. Id. at ¶ 15.

       {¶37}    Likewise, in this case, we find Hsu’s “physical facts” argument to be

belied by the record. The security video from the zoo did not capture the encounter

between Hsu and Holthaus. The photographs Hsu claims depicted how his shorts had

been tied tight, making it physically impossible for him to have pulled out his penis

without making his clothing look messy, were taken on a different day, and Hsu

admitted they were merely illustrative of the clothing he had been wearing the day of

the incident.      Moreover, our review of the security-camera photos shows that,

following his confrontation with Holthaus, Hsu was wearing a jacket that was zipped

up and that covered the waistband of his pants. No other witness besides Hsu

testified that he had been wearing running shorts underneath his pants on the day of

the incident. As a result, we reject Hsu’s argument that the physical facts in this case so

contradicted Holthaus’s testimony as to make it inherently incredible.

       {¶38}    Hsu next argues the trial court lost its way by giving more credibility to

the state’s witnesses than his own. Hsu admittedly presented a different version of

events at trial.    According to Hsu, he was merely trying to engage Holthaus in

conversation when she became annoyed with him and called for security. Hsu denied

exposing himself to Holthaus, and asserted that it was physically impossible for him to

have done so, given all the clothing he had been wearing, without anyone noticing

anything unusual about his clothing. He presented several photos of himself in the

three layers of clothing he claimed he had been wearing on the day of his encounter

with Holthaus at the zoo and he asserted that nothing in the security video showed his

clothing was out of place.




                                             15
                    OHIO FIRST DISTRICT COURT OF APPEALS



       {¶39}   While Holthaus was admittedly the only witness to testify that she

had seen Hsu expose his penis, testimony from the state’s other witnesses

corroborated other portions of Holthaus’s testimony while conflicting with portions

of Hsu’s testimony. For example, Butler testified that just prior to the incident with

Holthaus, Hsu had been following her very closely to the parking lot and engaging in

conduct that had made her feel very uncomfortable. Butler, likewise, testified that

Hsu had been carrying his black messenger bag across his body, and that he had

been turning his body toward her as walked closely beside her to the parking lot.

Holthaus’s actions immediately following the incident, moreover, were consistent

with someone who had just experienced being “flashed.” She immediately called for

security. Both Beltran and Butler testified that Holthaus made the same statement to

them regarding the manner in which Hsu had exposed himself to her.

       {¶40}   Moreover, Desjardins testified that when Hsu spoke of his exchange

with Holthaus he had unexpectedly said he had not engaged in any “funny business.”

Officer Wells, likewise, stated that he found Hsu’s statement that Holthaus had asked

him what he had been doing to be curious given that Hsu had denied any

wrongdoing, and that when he had asked Hsu to explain the disjuncture between his

question to Holthaus and Holthaus’s response to him, Hsu had refused to answer

him. While Hsu readily offered an explanation during his testimony at trial that

could have accounted for the disjuncture in his statement to Officer Wells, the trial

court could have concluded that Hsu’s explanation was self-serving and not a

truthful depiction of the events that had occurred with Holthaus given his vague

answers on cross-examination and his failure to provide this explanation

immediately after the incident.




                                         16
                      OHIO FIRST DISTRICT COURT OF APPEALS



       {¶41}    The trial judge was in the best position to observe the demeanor,

gestures, voice inflection, and body language of the witnesses, and to perceive the

interplay between the witnesses and the examiner. See State v. Lesure, 6th Dist.

Lucas No. L-02-1157, 2004-Ohio-3454, ¶ 20. Based upon our review of the record,

we cannot conclude that Holthaus’s testimony was so unreliable or unworthy of

belief that the trier of fact lost its way and created a manifest miscarriage of justice in

convicting Hsu of public indecency. See Thompkins, 78 Ohio St.3d at 387, 678

N.E.2d 541; State v. DeHass, 10 Ohio St.2d 230, 231, 227 N.E.2d 212 (1967). We,

therefore, overrule his first assignment of error.

     Failure to Inform of Jury Trial Right at the Initial Appearance

       {¶42}    In his second assignment of error, Hsu argues that the trial court erred

by failing to inform him at his initial appearance of his right to a trial by jury and the

need to file a written demand in order to exercise that right as set forth in Crim.R.

5(A)(5).

       {¶43}    Crim.R. 5(A)(5) requires the trial court to inform a defendant at the first

appearance before a judge or magistrate “[o]f the right, where appropriate, to jury trial

and the necessity to make a demand therefor in petty offense cases.”

       {¶44}    The record reflects that when Hsu was arraigned on May 27, 2015, he

was represented by counsel. At the arraignment, counsel entered a plea of not guilty on

Hsu’s behalf, and the matter was referred for a pretrial. The record admittedly contains

no recitation of Hsu’s right to a jury trial.    Hsu argues that the trial court’s failure to

advise him of his constitutional right to a jury trial is per se prejudicial error that

requires this court to reverse his conviction and remand his case for a jury trial.

       {¶45}    The case law Hsu relies upon to support his position, however, is

factually distinguishable. See, e.g., City of Middletown v. McIntosh, 12th Dist. Butler



                                                17
                        OHIO FIRST DISTRICT COURT OF APPEALS



No. CA2006-07-174, 2007-Ohio-3348, ¶ 6-14, following State v. Boerst, 45 Ohio App.2d

240, 241, 343 N.E.2d 141 (9th Dist.1973) (where the court held the failure to inform an

unrepresented defendant of his Crim.R. 5 rights at his initial appearance results in

reversible error); State v. Hutson, 2d Dist. Montgomery No. 18603, 2001 Ohio App.

LEXIS 5457 (Dec. 7, 2001) (holding the trial court’s failure to advise the defendant of the

need to demand a jury at his initial appearance, as required by Crim.R. 5, prejudiced the

defendant where he had twice demanded a jury trial, but the trial court had denied the

request as untimely).

          {¶46}   Here, as the state points out, Hsu was charged with public indecency, a

fourth-degree misdemeanor, which is a petty offense for which there is no automatic

right to a jury trial. Thus, Hsu would have had to file a written request. See Crim.R. 23.

Hsu was represented by counsel at the time he made his initial appearance and entered

his not-guilty plea. He continued to be represented by counsel during the remainder of

the trial court proceedings. Hsu’s counsel did not elect to file a written request for a

jury trial. Hsu has not challenged on appeal the effectiveness of his counsel for failing

to file such a request. Moreover, nothing in the record shows Hsu’s desire to be tried by

a jury.

          {¶47}   Furthermore, in Hamilton v. Brown, 1 Ohio App.3d 165, 167, 440

N.E.2d 554 (12th Dist.1981), the Twelfth Appellate District rejected a similar argument

to the one that Hsu makes in this case. The Hamilton court held that “the procedure

for arraignment set forth in Crim.R. 5(A) and 10(A) is for one purpose: to advise the

accused of his constitutional rights and to inform him of the nature of the charge

against him. However, when the accused is represented by counsel, pleads not guilty,

and proceeds to trial without objection, there is a waiver of the requirements of those

rules.” Other Ohio appellate courts have reached the same conclusion. See State v.



                                            18
                     OHIO FIRST DISTRICT COURT OF APPEALS



Eschrich, 6th Dist. Ottawa No. OT-06-045, 2008-Ohio-2984, ¶ 21; State v. Nickerson,

8th Dist. Cuyahoga No. 70910, 1997 Ohio App. LEXIS 2554 (June 12, 1997); City of

Portsmouth v. Ritch, 4th Dist. Scioto No. 97CA2491, 1998 Ohio App. LEXIS 2193 (May

11, 1998); State v. Smith, 9th Dist. Lorain No. 95CA006325, 1996 Ohio App. LEXIS

2652 (June 26, 1996). Hsu’s election to plead not guilty and to proceed to a trial, while

being represented by counsel, waived any potential constitutional violations related to

his arraignment. As a result, we overrule his second assignment of error.

                                Prosecutorial Misconduct

       {¶48}   In his third assignment of error, Hsu argues that the assistant

prosecuting attorney committed misconduct, which denied him due process and a fair

trial, by repeatedly questioning him during cross-examination about his statement to

Officer Wells and by stating during closing argument his personal belief that Holthaus

was a credible witness.

       {¶49}   When reviewing a claim of prosecutorial misconduct, we must first

determine whether the prosecutor’s conduct was improper, and if so, whether it

prejudicially affected the defendant’s substantial rights. State v. Cornwell, 86 Ohio

St.3d 560, 570, 715 N.E.2d 1144 (1999). The Ohio Supreme Court has held that the

conduct of a prosecuting attorney during trial cannot be grounds for error unless the

conduct deprives the defendant of a fair trial. State v. Apanovitch, 33 Ohio St.3d 19, 24,

514 N.E.2d 394 (1987).

       {¶50}   Hsu argues that the prosecutor committed misconduct by repeatedly

cross-examining him about his statement and the clarification of a sentence in his

statement to Officer Wells.     “Prosecutors have wide latitude in cross-examining

witnesses subject to the court’s discretion.” State v. Brown, 2d Dist. Montgomery No.

24541, 2012-Ohio-1848, ¶ 22; State v. Ellington, 8th Dist. Cuyahoga No. 84014, 2004-



                                           19
                      OHIO FIRST DISTRICT COURT OF APPEALS



Ohio-5036, ¶ 36.      On cross-examination, the prosecution may properly test the

credibility of an accused regarding a matter which the accused testified to upon direct

examination. See State v. Gest, 108 Ohio App.3d 248, 257-258, 670 N.E.2d 536 (8th

Dist.1995).

       {¶51}   Here, the record reflects that Hsu was being evasive on cross-

examination in answering the prosecutor’s questions about his statement to Officer

Wells and his clarification of that statement on direct examination. Although his

attorney objected to parts of the questioning of which Hsu complains, the trial court

overruled the objections, stating that Hsu was being vague and not directly answering

the prosecutor’s questions. Contrary to Hsu’s assertions, the prosecuting attorney was

entitled to question Hsu regarding conflicts in his statement to Officer Wells and his

statement at trial.   Based on our review of the record, we cannot conclude the

prosecutor’s   conduct   on   cross-examination   was   unnecessarily   harassing   or

argumentative. See Brown at ¶ 23. Hsu’s case, moreover, was tried to the court, not a

jury, so his assertion that he was denied a fair trial because the trier of fact was

somehow misled by this questioning is not well taken.       We find no error in the

prosecutor’s cross-examination of Hsu.

       {¶52}   Hsu also argues that the assistant prosecutor committed misconduct

when he stated he “believe[d] that Holthaus was a credible witness, who was polite and

truthful.” Because Hsu did not object to the prosecutor’s remark during closing

argument, we must review the alleged misconduct for plain error. State v. Shalash, 1st

Dist. Hamilton Nos. C-130748 and C-130749, 2014-Ohio-5006, ¶ 45-46. Thus, to

reverse his conviction, we must be convinced that Hsu would not have been convicted,

but for the prosecutor’s comment. See id.; State v. Braden, 98 Ohio St.3d 354, 2003-

Ohio-1325, 785 N.E.2d 439, ¶ 50.



                                          20
                     OHIO FIRST DISTRICT COURT OF APPEALS



       {¶53}   We agree with Hsu that the prosecutor’s comment was improper.

Prosecutors must not express their personal beliefs or opinions regarding the credibility

of witnesses. See State v. Simmons, 2014-Ohio-3695, 19 N.E.3d 517, ¶ 77 (1st Dist.);

State v. Combs, 1st Dist. Hamilton No. C-120756, 2013-Ohio-3159, ¶ 14; State v.

Harriel, 1st Dist. Hamilton No. C-040771, 2006-Ohio-2616, ¶ 31. However, “ ‘[i]n a

bench trial, the trial court is presumed to rely only on relevant, material evidence in

arriving at its conclusion.’ ” State v. Ushry, 1st Dist. Hamilton No. C-050740, 2006-

Ohio-6287, ¶ 47, quoting State v. Lane, 108 Ohio App.3d 477, 484, 671 N.E.2d 272 (1st

Dist.1995); see State v. Fox, 69 Ohio St.3d 183, 189, 631 N.E.2d 124 (1994) (holding that

a trial judge is presumed to consider only materially admissible evidence). Here, there

is nothing in the record to indicate that the trial court relied on the prosecutor’s

statement during closing argument in finding Hsu guilty of the offense. We, therefore,

refuse to find plain error where there has been no demonstration that prosecutorial

misconduct affected the result of the trial. Consequently, we overrule Hsu’s third

assignment of error and affirm the judgment of the trial court.

                                                                    Judgment affirmed.

HENDON and STAUTBERG, JJ., concur.


Please note:
       The court has recorded its own entry this date.




                                           21